 

 

Fi_

-_~_. F".ED

ENTEFlED

Case 1:17-cv-OO735-RDB Document34 Filed/%?,/j@¢l/l£? Pag'e'rdf’%£'='° ___HEcErvEn

"/\
q.
M{b» \ rrAR 04 mg

C‘_'__ "rtr '

r.`-lST.\~l `_,r unruh-mdl

Your Honor,

B¥
Though l know this letter will probably never do any good l would like to make it
perfectly clear l did not and was not doing anything wrong and fund were to be used to
by a very rare vehic|e. l was and will continue to voice l was entrusted with the funds to
buy a rare vehicle on behalf of my client. l was the person who told TSA which is in my
statement what l had in the bag before it went through the scanner in case, they wished
to inspect it. The senior officer which was called to the area who oversaw the terminal
spoke with me and even after | presented my explanation and gave him all of my
identification explained l should be on my way in a few minutes and then it went
downhill.

Next thing l know every different agency wanted to get involved and still l was believed
by those tactical officers on scene lt was not until four hours later that two young
agents had to come in and tell me their boss who was on the phone said they had to
seize the funds.

l will say it againr a supervisor on the phone told them to seize the funds even though l
was told from them and heard them explain to their supervisor l didn’t fit any of the
profiles and should be let go were to confiscate the funds. Furthermore, when they did
finally take the funds l was told to have my lawyer call the number given and they would
be able to release the funds within 24 hours, which he called within about 15 minutes
and the supervisor on the phone said "well it has been moved from his prevue and we
would need to call back in a couple of days” that was October 25, 2016.

l want to also say the police officers were very professional and even escorted me to
the DELTA counter agent and explained to no fault of my own that l was detained and
please don’t charge me for changing the ticket.

So, what has happened since that day on the 25th of October 2016.

o l was told the funds were turned over to US Customs and Border Patrol though l
was not out of the country and was not entering the country l was traveling from
Baltimore to Tustin California.

o l have spent a great deal of funds and time to try and prove my innocents but go
figure the US government has an unlimited budget or at least a lot larger than l
do so all they have done is waited until l could not afford to go any further kept
the funds in fact as l said moved them to the Customs and Border patrol.

o The client l had to pay back his funds since the transaction never went through

so what money l had to try and build a business is gone1 so l am now out the

funds the government seized, and the funds l paid to receive some guidance

Sir, l am a retired soldier who sent 23 years of my life defending our way of life in many
countries throughout this wortd. l retired honorably and have lived my life the best l can
and always remembered my dad saying “l gave you our name don’t screw it up” and l

`f

DEPU!'Y

 

 

Case 1:17-cv-OO735-RDB Document 34 Filed 03/04/19 Page 2 of 3

have done my best not to. ‘(et l retire and try and make a living the first thing l am told is
you are doing something illegal from a person who never meet me and didn’t listen to
his guys on the ground who advised him to let me go, and because l am not a rich man
l do not have the funds t_o continue this fight against the government which l protected

for so many years.

So, you ask “do l agree to this”, l will never agree to this and will tell you until the day l
die l am innocent though due to lack of funds will have to let this case go. l know this
does nothing regarding the funds and to be honest l don’t care a bit about the money
anymore. | care more about what l consider the bulling which has occurred and my
family name. le family name has been tarnished from‘ this for no reason except for an
overzealous supervisor who didn’t listen to them men on the ground.

*prreciate you%_ e `é`"

Thank you
Michaei P strom l

 

¥\A\c__\.+ Pw¢d C;<r~p,_¢>g.t»C.. V` .
[%‘1» Bf':>:`-:Am`)r¢ }¢\J`G, ' z ` ‘ FlLED

. ,..___ - E'mE,-qED _ ll ` -' n ' ` 632 Pé>sraee PA\D ` `
§"\‘(T'_.,_, , v ' -. -' ' y l __',_____LOGEED RECElVED 11 § ` \\\ E§B§qoil;‘; CA :
DWO?`€S""`"° ""` ° _' _ MAR 04 2019 ` l WM‘"'“ § $10. 40 . ,
_ ' _ _ ` l tons

m -<‘0§:

>Z

?, 31 1'7 am mm 21201 ngan¢i=ties'r¢- -05
CLEF\K U. 5 DlSTF\iCT COUF\T l
D\STHLCT OF MAF\YLAND -

Cu&ifvl< ON\»EjEP""D\slP\lc:F ' oscar
\Ol no Lc>\'\)\%p¢iab rsriaeei '

m _T_ 4j?d¢§)_.d_j* tvv\c>ra.& W\P\\Q.`ft,¢\i~)b

EXPECTED DEL|VEFIY DAY'. 03/04/19 “`“"‘““*___

l /
l

usPs s\GNAruni=. rnAck\NG NuMBEn - Ll?/€>\ Qf:=‘il

l
l
l_
l

 

